Order entered March 9, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01164-CV
                              No. 05-20-00151-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
              & HOSPITAL SYSTEM, Appellant

                                       V.

                         FRANCISCO SOSA, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-02681-E

                                    ORDER

      Before the Court is Appellant’s March 4, 2020 Agreed Motion to

Consolidate Interlocutory Appeals in which Appellant requests this Court

consolidate its appeal under appellate cause number 05-19-01164-CV with this

appeal.

      Because the two appeals stem from the same underlying cause, we GRANT

Appellant’s motion to consolidate the two appeals.
      We DIRECT the Clerk of the Court to transfer all documents from appellate

cause number 05-20-00151-CV into this appeal. We FURTHER DIRECT the

Clerk of the Court that the style of this case is now Dallas County Hospital District

D/B/A Parkland Health & Hospital System and David S. Lopez in His Official

Capacity as Chief Operating Officer of Dallas County Hospital District D/B/A

Parkland Health & Hospital System v. Francisco Sosa.             For administrative

purposes, appellate cause number 05-20-00151-CV is treated as a closed case. The

parties shall now use only cause number 05-19-01164-CV when referencing the

appeal.


                                             /s/    DAVID J. SCHENCK
                                                    PRESIDING JUSTICE